   Case 1:18-cr-00166-PLM ECF No. 69-3 filed 10/15/18 PageID.466 Page 1 of 4



                             UNITED STATES OF AMERICA

                       IN THE WESTERN DISTRICT OF MICHIGAN

United States of America,                                File No. 1:18-cr-166
       Plaintiff,

       v.                                                Hon. Paul L. Maloney
                                                         U.S. District Court Judge
Daniel Dario Trevino (D-1)
       Defendant.
___________________________________________________________________/

       MOTION TO QUASH THE INDICTMENT DUE TO FEDERAL FUNDING
                            PROHIBITIONS

Attachment 3 – Unpublished Eastern District Case, United States v. Ragland, E.D. #15-cr-20800
                                      (June 26, 2017)
        Case 1:18-cr-00166-PLM ECF No. 69-3 filed 10/15/18 PageID.467 Page 2 of 4



                2017 WL 2728796                               destructive devices by filling small, metal CO2 cartridges
  Only the Westlaw citation is currently available.           with the explosive material and connecting them to a
   United States District Court, E.D. Michigan,               Christmas bulb, speaker wire, 9-volt battery, and metal
                Southern Division.                            connectors. According to the Government, Ragland
                                                              attached the devices to trip wires and planted them in his
       UNITED STATES of America, Plaintiff,                   yard, a nearby alley, and near his fence. Additionally, the
                       v.                                     Government contends that Ragland placed broken glass,
        D-1, Joshua RAGLAND, Defendant.                       boards with protruding nails, and additional trip wires in
                                                              the same areas. The Government submits that Ragland
                 Case No. 2:15-cr-20800                       told officers that he possessed a medical marijuana card,
                            |                                 he used marijuana on a regular basis, and he planted the
                   Signed 06/26/2017                          explosive devices to deter others from stealing his
                                                              marijuana. ECF 60, PgID 197.
Attorneys and Law Firms

Susan E. Gillooly, Linda Aouate, U.S. Attorney’s Office,
Detroit, MI, for Plaintiff.
                                                                                    DISCUSSION

                                                              In a 2014, Congress passed an appropriations rider that
                                                              related to federal marijuana prosecutions. Pub. L. No.
OPINION AND ORDER DENYING DEFENDANT’S                         113-235, 128 Stat. 2130, § 538. It provided that “[n]one
 MOTION FOR INJUNCTIVE RELIEF [51], AND                       of the funds made available in this Act to the Department
 FINDING MOOT DEFENDANT’S MOTION TO                           of Justice may be used, with respect to [medical
COMPEL [62], AMENDED MOTION TO COMPEL                         marijuana states including Michigan] to prevent such
  [63], AND MOTION FOR DISCLOSURE [65]                        States from implementing their own laws that authorize
                                                              the use, distribution, possession, or cultivation of medical
STEPHEN J. MURPHY, III, United States District Judge          marijuana.” Id. Congress passed essentially the same rider
                                                              in 2015; it became commonly known as “§ 542.” Pub. L.
*1 The Government charged Defendant Joshua Ragland
                                                              No. 114-113 § 542, 129 Stat. 2242, 2332–33 (2015).
in a four-count indictment with Count One: manufacture
                                                              Section 542 remains in effect today.
of a destructive device, 26 U.S.C. § 5861(f); Count Two:
possession of an unregistered destructive device, 26
                                                              Ragland argues that § 542 prohibits the DOJ from
U.S.C. § 5861(d); Count Three: possession of a
                                                              spending funds to prosecute him on Counts Three and
destructive device by a prohibited person, 18 U.S.C. §
                                                              Four, which require the use of marijuana as an element of
922(g)(3); and Count Four: possession of explosive
                                                              proof. According to Ragland, his use of marijuana is legal
materials by a prohibited person that created a substantial
                                                              under Michigan’s Medical Marijuana Act, Mich. Comp.
risk of injury to another person, including a public safety
                                                              Laws § 333.26422. Since § 542 bars DOJ from spending
officer performing duties, 18 U.S.C. §§ 842(i)(3),
                                                              funds to prevent implementation of Michigan’s laws that
844(f)(2). Ragland asks the Court to enjoin the
                                                              authorize the “use ... of medical marijuana,” Ragland
prosecution of Counts Three and Four. For the reasons
                                                              reasons that § 542 therefore bars DOJ from spending
stated below, the Court will deny the motion.
                                                              funds to prosecute him for Counts Three and Four.

                                                              *2 At the outset, the Court notes that Ragland seeks an
                                                              extraordinary form of relief. “In almost all federal
                    BACKGROUND                                criminal prosecutions, injunctive relief will not be
                                                              appropriate.” United States v. McIntosh, 833 F.3d 1163,
The Government alleges the following facts. An                1172 (9th Cir. 2016). Generally, federal courts refuse to
explosion near Ragland’s property injured a 29-year-old       enjoin federal criminal prosecutions absent “exceptional
man. While investigating the explosion, the police            circumstances.” Ackerman v. Int’l Longshoremen’s &
searched Ragland’s home and premises. They recovered          Warehousemen’s Union, 187 F.2d 860, 863 (9th Cir.
five manufactured destructive devices, and explosive          1951) (reversing district court’s injunction of criminal
material similar to black powder. Also, the officers          prosecution); see also Stolt-Nielsen, S.A. v. United States,
discovered marijuana plants growing in Ragland’s              442 F.3d 177, 187 (3d Cir. 2006), as amended (May 16,
enclosed backyard, and marijuana plants that were             2006) (reversing district court’s criminal prosecution
“curing” in his basement.                                     injunction because “non-prosecution agreements may not
                                                              form the basis for enjoining indictments before they
The Government alleges that Ragland manufactured the          issue”); Deaver v. Seymour, 822 F.2d 66, 68 (D.C. Cir.
        Case 1:18-cr-00166-PLM ECF No. 69-3 filed 10/15/18 PageID.468 Page 3 of 4


1987) (holding that “extraordinary circumstances where            effect to their state laws that authorize the use,
the danger of irreparable loss” of a constitutional right is      distribution, possession, or cultivation of medical
“both great and immediate” may justify an injunction of a         marijuana.” 833 F.3d at 1176.
criminal prosecution) (quoting Fenner v. Boykin, 271 U.S.
240, 243 (1926)).                                                 *3 The Sixth Circuit has not directly addressed whether §
                                                                  542 bars federal marijuana prosecutions. But at least one
The Government argues, however, that § 542 “contains no           respected judge on our court followed the Ninth Circuit’s
express grant of authority to enforce the provision.” ECF         approach. See United States v. Samp, No. 16-CR-20263,
60, PgID 203–04. The argument is unavailing because a             2017 WL 1164453, at *2 (E.D. Mich. Mar. 29, 2017). In
“court sitting in equity cannot ‘ignore the judgment of           Samp, the Government charged the defendant with
Congress, deliberately expressed in legislation.’ ” United        possession of a firearm while being an unlawful user of a
States v. Oakland Cannabis Buyers’ Co-op., 532 U.S.               controlled substance, in violation of 18 U.S.C. §
483, 497 (2001) (quoting Virginian Ry. Co. v. Sys. Fed’n          922(g)(3). Id. The Court noted that “[a]lthough the
No. 40, 300 U.S. 515, 551 (1937)). “It is ‘emphatically ...       Government is not attempting to directly prosecute [the
the exclusive province of the Congress not only to                defendant] for his medical marijuana business, which
formulate legislative policies and mandate programs and           would be in direct violation of § 542, [the § 922(g)(3)
projects, but also to establish their relative priority for the   charge] accomplishes materially the same effect.
Nation. Once Congress, exercising its delegated powers,           Accordingly, if [defendant] fully complied with the
has decided the order of priorities in a given area, it is for    Michigan medical marijuana law, then the Government’s
... the courts to enforce them when enforcement is                prosecution of [§ 922(g)(3) ] is in violation of § 542.” Id.
sought.’ ” Tenn. Valley Auth. v. Hill, 437 U.S. 153, 194          After an evidentiary hearing, the Samp court determined
(1978).                                                           that the defendant had not strictly complied with
                                                                  Michigan’s medical marijuana laws and denied the
Contrary to the Government’s assertion, therefore, an             motion for an injunction. Id. at *8.
injunction may certainly be warranted when a federal
criminal prosecution runs afoul of a Congressional                Both McIntosh and Samp are thoughtful and persuasive
appropriation of funds. McIntosh, 833 F.3d at 1175. The           opinions. But one key factor distinguishes both of those
Appropriations Clause provides that “[n]o Money shall be          cases from Ragland’s: in both McIntosh and Samp, the
drawn from the Treasury, but in Consequence of                    Government had charged the defendants with conduct
Appropriations made by Law[.]” U.S. Const. art. I, § 9, cl.       that—but for the element of marijuana use—would have
7. “The Appropriations Clause plays a critical role in the        been completely legal. For example, in Samp, the court
Constitution’s separation of powers,” McIntosh, 833 F.3d          noted that “[t]he Government has not alleged that
at 1175, because it ensures “that public funds will be            [defendant’s] possession of the firearms was unlawful
spent according to the letter of the difficult judgments          apart from his medical marijuana business.” Samp, 2017
reached by Congress as to the common good and not                 WL 1164453, at *2. The same was true in McIntosh: the
according to the individual favor of Government agents.”          Government charged the defendants with possession of
Office of Pers. Mgmt. v. Richmond, 496 U.S. 414, 425              marijuana in violation of the CSA and with use of a
(1990). “[I]f DOJ were spending money in violation of §           firearm in furtherance of a crime under the CSA. In both
542, it would be drawing funds from the Treasury without          of those cases, the courts correctly determined that § 542
authorization by statute and thus violating the                   barred the DOJ prosecutions.
Appropriations Clause.” McIntosh, 833 F.3d at 1175.
Therefore “federal criminal defendants may seek to enjoin         Not so here. Unlike in McIntosh and Samp, the
the expenditure of those funds[.]” Id. at 1173–74.                Government does not seek to prosecute Ragland for
                                                                  conduct that is otherwise legal but for the element of
In McIntosh, the Ninth Circuit consolidated appeals from          marijuana use. Rather, in Counts Three and Four, Ragland
numerous federal criminal defendants indicted for various         is charged with possession of a destructive device by a
infractions of the Controlled Substances Act (CSA):               prohibited person, 18 U.S.C. § 922(g)(3), and possession
conspiracy to manufacture, to possess with intent to              of explosive material by a prohibited person that created a
distribute, and to distribute more than 1,000 marijuana           substantial risk of injury to another person, including a
plants in violation of 21 U.S.C. §§ 846, 841(a)(1),               public safety officer performing duties, 18 U.S.C. §§
841(b)(1)(A); and maintaining a drug-involved premise,            842(i)(3), 844(f)(2). Even without the element of
possessing a firearm in furtherance of a Title 21 offense,        marijuana use, the Government alleges that Ragland still
and being a felon in possession of a firearm in violation of      engaged in illegal conduct: the possession of an
18 U.S.C. §§ 922(g)(1), 924(c)(1)(A)(i), and 21 U.S.C. §§         unregistered destructive device and creation of a
841, 856(a)(1). 833 F.3d at 1169. The district courts             substantial risk of injury through the use of an explosive
denied the defendants’ motions to enjoin the prosecutions.        device. Thus, the prosecution of Counts Three and Four
But the McIntosh court reversed, and determined that “§           here pose no violation of § 542.
542 prohibits DOJ from spending money on actions that
prevent the Medical Marijuana States’ giving practical            Indeed, prosecution for Counts Three and Four may
        Case 1:18-cr-00166-PLM ECF No. 69-3 filed 10/15/18 PageID.469 Page 4 of 4


actually assist the State of Michigan to carry out its       denied.
medical marijuana statutory scheme, rather than prevent
it. Specifically, the Government has alleged that Ragland    *4 The issue resolved is subtle, unusual, and would seem
manufactured and planted explosive traps to protect his      to lend itself to interlocutory appellate review. See
marijuana crops from thieves, and that one of the devices    McIntosh, 833 F.3d 1170–71.
exploded and injured someone. The conduct alleged is
extraordinarily dangerous; the State of Michigan would
undoubtedly want to deter other medical marijuana
growers from taking similar measures and potentially
hurting others. Thus, by protecting the public from a                                ORDER
particularly dangerous practice used by one medical
                                                             WHEREFORE, it is hereby ORDERED that
marijuana grower, the prosecution here may set the
                                                             Defendant’s Motion for Injunctive Relief [51] is
conditions for a more safe and well-regulated
                                                             DENIED.
implementation of Michigan’s medical marijuana laws.
                                                             IT IS FURTHER ORDERED that for reasons stated on
In any event, the Government does not seek to impose
                                                             the record June 1, 2017 and by stipulation of the parties,
criminal liability on conduct that would otherwise be
                                                             the Court finds as MOOT Defendant’s Motion to Compel
wholly legal under Michigan’s medical marijuana laws,
                                                             [62], Amended Motion to Compel [63], and Motion for
like the marijuana possession or firearms ownership in
                                                             Disclosure [65].
McIntosh and Samp. As a result, the Court finds that the
DOJ’s prosecution of Ragland for Counts Three and Four
                                                             SO ORDERED.
does not “prevent [Michigan] from implementing [its]
own laws that authorize the use, distribution, possession,
or cultivation of medical marijuana.” § 542. And
injunctive relief is not appropriate. The motion will be
